DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5's recitation of "wherein the organic film has a melting point that is less than a melting point of the constituent material" is indefinite because the melting point of the constituent material is not a sufficiently definite temperature to attempt to define the melting point of the organic film. 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of an organic film on the forming surface and a plurality of heads that are capable of 
	Claims 6–8 are rejected for the same reasons via their dependency on claim 5. 
Claim 6's recitation of "wherein the organic film contains a component having a higher melting point than the constituent material" is indefinite because the melting point of the constituent material is not a sufficiently definite temperature to attempt to define the melting point of the organic film. 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at a plurality of heads which are capable of melting and extruding a constituent material (Figure 7 and 8, 16:1–13) and an organic film will also arrive at the limitations of " wherein the organic film contains a component having a higher melting point than the constituent material.."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 5–6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUMP US Patent No. 5121329 (of record). 
As to claim 5, CRUMP discloses a three-dimensional shaped article production apparatus comprising:
a base (Figure 1, 12); 
a shaping stage (10) that is attached (via its association with thread 14) and detachable from the base (one of ordinary skill in the art would understand that 10 is capable of being removed from 12 in view of the disclosure at 5:5–9), the shaping stage having a forming surface (top of 10);
a head base (8) that includes a head (2) configured to discharge a constituent material configured to form a three-dimensional shaped article (40a; 6:4–25)) to the forming surface; 
head base support (6) that connects the head base (8) to the base (12; 4:57–67); and
an organic film (108; water-soluble wax  which provides the benefit of enabling the film to be disabled to separate the article without damage; see 9:24–26) formed on the forming surface (top of 10). 
However, CRUMP's Figure 1 only discloses as single head. Therefore, CRUMP's Figure 1 fails to dislcose a plurality of heads that are each configured to discharge a constituent material configured to form a three-dimensional shaped article to the forming surface. 
CRUMP teaches a head base (Figures 7 and 8's 162) that includes a plurality of heads (166) that are each configured to discharge a constituent material configured to form a three-dimensional shaped article to the forming surface (15:52–16:12).
CRUMP's Figures 7–8 onto CRUMP's head base illustrated in Figure 1 at 8 in place of the single head illustrated in Figure 1 for the benefit of a plurality of print heads which a helpful for forming a wide swath in multiple layers in a paint brush type of layering effect (as taught by CRUMP at 15:52–56).
CRUMP, as modified above, arrives at plurality of heads which are capable of melting and extruding a constituent material (Figure 7 and 8, 16:1–13) and is considered to arrive at "wherein the organic film has a melting point that is less than a melting point of the constituent material." (see claim interpretation under 35 USC 112(b) above). 
As to claim 6, CRUMP makes obvious the three-dimensional shaped article production apparatus according to claim 5. 
CRUMP, as modified above, arrives at plurality of heads which are capable of melting and extruding a constituent material (Figure 7 and 8, 16:1–13) and is considered to arrive at "wherein the organic film contains a component having a higher melting point than the constituent material." (see claim interpretation under 35 USC 112(b) above).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUMP US Patent No. 5121329 (of record), as applied in the rejection of claim 5 above, and in further view of BATCHELDER US Patent No. 5968561.
As to claim 7, CRUMP makes obvious the three-dimensional shaped article production apparatus according to claim 5. 
CRUMP fails to disclose wherein the organic film contains an acrylic resin.
BATCHELDER wherein an organic film (Figure 4, 60) contains an acrylic resin (7:34–44)).
BATCHELDER with the disclosure of CRUMP and arrive at wherein the organic film contains an acrylic resin for the benefit of a flexible substrate which can be flexed away from the print object (as taught by BATCHELDER at 7:45–50). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRUMP US Patent No. 5121329 (of record), as applied in the rejection of claim 5 above, and in further view of CRUMP PG Publication No. 20090314391 (hereinafter "'391").
As to claim 8, this claim recites "the shaping stage is constituted by a high-melting point material having a higher melting point than the constituent material." While similar limitations were identified as ambiguous above, this limitation is not ambiguous because one of ordinary skill in the art would understand that any reference which arrives at  "the high-melting point material contains at least one of alumina, silicon carbide, and zirconia" will also arrive at " high-melting point material having a higher melting point than the constituent material."
CRUMP makes obvious the three-dimensional shaped article production apparatus according to claim 5. 
CRUMP is silent to the material of the shaping stage. 
Therefore, CRUMP fails disclose wherein the shaping stage is constituted by a high-melting point material having a higher melting point than the constituent material, and the high-melting point material contains at least one of alumina, silicon carbide, and zirconia. 
'391 teaches a shaping stage (32) is constituted by a high-melting point material of silicon carbide (¶27). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings from '391 into general disclosure of CRUMP for the benefit '391 at ¶27).  
The obvious combination above, by arriving at a shaping stage made out of silicon carbide and the claimed plurality of heads, is considered to arrive at a structure which is capable of printing a continent material with a lower melting point than the shaping stage, i.e., "the shaping stage is constituted by a high-melting point material having a higher melting point than the constituent material."

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Response to Arguments
Applicant’s amendment to claim 5–8 and arguments, see pages 5–6, filed 10/22/2020, with respect to the rejection(s) of claim(s) 5–8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the relevant rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of CRUMP US Patent No. 5121329 (of record) under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7814862 is very close to anticipating claim 5 but doesn't show enough for one of ordinary skill in the art to readily conclude that the shaping stage is "detachable from the base." With respect to claim 7, this reference teaches " The substrate 420 is constrained to the substrate carrier 425 by suction. Alternatively, the substrate 420 can be fixed to the substrate carrier 425 by adhesive mounts or acrylic backing films." At 9:5–9). 
20050014005 (of record) teaches the use of an organic film (Figure 1A, 22; ¶26's "Also present is a removable material 22 that can be present to separate the solid three-dimensional 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743